DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 2, 4-8, 10, 11,and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite with respect to what constitutes the metes and bounds by which one is “optionally using said aqueous composition to store said tissue sample for later use.”  It is less than clear as to what forms of “use” are encompassed by the expression “later use” as well as what different methods are encompassed by “using said aqueous composition to store said tissue sample” when the preamble asserts that the method is “for dissolving biomolecules”.
Claims 2, 4-8, 10, 11, and 13-17, which depend from claim 1, fail to overcome this issue and are similarly rejected.
Claim 11 is indefinite with respect to what methods are encompassed by “using said biomolecule solution for the detection of marker proteins, marker nucleic acids, drugs, hormones or metabolites” when, as seen in claim 1, the method is “for dissolving biomolecules”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.
Claims 1, 2, 4-7, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269228 A1 (Decaluwe et al.) in view of US 2005/0032105 A1 (Bair et al.), and applicant’s admissions.
Decaluwe et al., disclose method and device for collecting tissue such as that obtained from the ear of a bovine, and that the device may have removable container(s) which comprise solutions used in the treatment of the tissue sample obtained.  As disclosed therein:
[0037] In other words, the specific agent of the invention can take the form of any product that can act on the animal or upon a sample of tissue collected from the animal. 

[0038] In particular, such a specific agent may have different forms such as a gel, cream, fat, liquid, powder, gas, impregnated foam etc contained in a tank or container.

***

[0040] According to a first embodiment, the container is detachable. 

***


[0046] For example, the removable container can be positioned directly on a tag-applying and/or sample-collecting tool such as a clamp before the application of the tag or collection of tissue.

[0047] The container is then perforated when applying the tag or collecting tissue and can release the specific agent that it contains directly on to the animal's wound or into a tube for receiving the collected tissues.

***

[0052] According to one variant, the user positions the element on a tag-applying and/or sample-collecting tool such as a clamp and perforates the storage unit at the container-forming cavity before the tag is applied or the tissue collected. The container is then perforated and can release a specific agent that it contains directly on the element of the identification and/or collecting device.

As evidenced above, the sample-collecting device can be not only detachable, but can also be configured to release the liquid agent at the time of sample collection, or before the sample is collected
A review of Decaluwe et al.,  fails to find where the composition of the liquid agent is defined.

Bair et al., in their abstract, state:
Reagents, methods and kits for the purification of DNA from biological materials are provided. 


Bair et al., in paragraph [0041], teach that the method and reagents can be used in the purification of DNA as found in “solid animal tissue”.  As stated therein:
[0041] The present invention provides reagents, methods and kits for purifying DNA from biological samples. Such biological samples include biological material, typically in an aqueous mixture or dried, that contains DNA, including complex biological mixtures of prokaryotic or eukaryotic cells. Typically, the biological material also contains DNA, carbohydrates, proteins, and lipids. Biological materials include, but are not restricted to the following: body fluids such as whole blood, bone marrow, blood spots, blood serum, blood plasma, buffy coat preparations, saliva and cerebrospinal fluid, buccal swabs, cultured cells, fixed cells, cervical cell swabs, cell suspensions of bacteria or tissue homogenates, solid animal tissues such as heart, liver and brain, body waste products, such as feces and urine, environmental samples taken from air, water, sediment or soil, plant tissues, yeasts, bacteria, viruses, mycoplasmas, fungi, protozoa, rickettsia, and other small microbial cells. Lysates, homogenates, or partially purified samples of these biological materials may also be used. In one embodiment, the biological material is crude or partially purified mixtures of nucleic acids.  (Emphasis added)

Bair et al., in paragraph [0044], teach:
[0044] (1) DNA Lysing Solutions: A DNA Lysing Solution enables efficient lysis of the biological sample to release the nucleic acids, and effectively inhibits DNase activity. A DNA Lysing Solution of the present invention has the following components: a lithium salt; a buffer; a surfactant, such as a detergent or detergent/surfactant mixture; and optionally a chelating reagent.  (Emphasis added)

Bair et al., in paragraph [0047], teach that a variety of different salts can be used, and that such includes the use of a sodium salt.  As stated therein:
[0047] Suitable DNA-complexing salts for the present invention include those that contain the alkali metal ions such as lithium, sodium, potassium, rubidium and cesium, since all of these cations complex specifically to the phosphate groups of the DNA molecules. This complexation and subsequent neutralization of the DNA molecule cause the DNA molecules to become less stable in the aqueous environment and promotes binding to the solid phase.  (Emphasis added)

Bair et al., in paragraph [0048], teach that the salt concentration can be “between 2 – 10 M.”  As stated therein:
[0048] Binding of DNA to a solid support is enhanced by high concentrations of alkali metal salts in the Lysing and/or Spiking Solutions. The alkali-metal salt may be at a concentration of between 2-10 M.  (Emphasis added)
	
The above showing is deemed to meet limitations of claims 1, 2, 6, 7, 9, 15, and 16.

Bair et al., at paragraph [0052], teach types of buffers that can be used in their solution, and the pH values of same.  As disclosed therein:
[0052] The second component of the DNA Lysing Solution is a buffer that maintains the pH of the solution. The present invention also teaches the use of a unique neutral to high pH DNA Lysing Solution for maximum DNA yield from various sample types. For example, the DNA Lysing Solution may be buffered to maintain the pH at least about 7, at least about 8, at least about 8.5, or even at least about 9. The buffer may have a pKa of at least about 8, and may be used at a concentration of 10-100 mM. An example of an appropriate buffer is tris(hydroxymethyl)aminomethane (Tris).  Optionally, a base may be used to adjust the pH of the DNA Lysing Solution. The base may be one that can raise the pH of the solutions to no less than 7. The base may be an alkali-metal hydroxide. Such alkali-metal hydroxides include sodium hydroxide, potassium hydroxide, and lithium hydroxide.  (Emphasis added)

The above showing is deemed to meet limitations of claims 1, 5, 6, 7, 9, 14, 15, and 16.

Bair et al., in paragraph [0053], teach different detergents that can be used in their DNA Lysing Solution, including N-lauroyl sarcosine (applicant’s “N-lauroylsarcosine”).  As stated therein:
[0053] The DNA Lysing Solution additionally comprises one or more surfactants…  Anionic, cationic, nonionic and zwitterionic detergents may all be used…  Although any nonionic or anionic detergents may be used, examples of non-ionic detergents are those from the Tween class (Tween-20, Tween-40, Tween-60, Tween-80, etc.), the Triton class (X-100, X-114, XL-80N, etc), Tergitols (XD, TMN-6, etc.) and Nonidets or Igepal (NP-40, etc.), and examples of anionic detergents are SDS (sodium dodecyl sulfate) or N-lauroyl sarcosine. The nonionic detergent may be used at a concentration of 5-15%, such as at about 10%. The anionic detergent may be used at a concentration of 0.05-0.2%.  (Emphasis added)

The above showing is deemed to meet limitations of claims 1, 4, 6, 7, 9, 13, 15, and 16.


Bair et al., at paragraph [0054], teach that their Lysing Solution may also comprise a chelator such as EDTA.  As disclosed therein:
Optionally, the DNA Lysing Solution may also contain a chelating agent to complex extraneous metal ions. The chelating agent may be present at a concentration of 1-100 mM, or at a concentration of 1-10 mM. Examples of chelating agents are EDTA or citrate.  (Emphasis added)

The above showing is deemed to meet limitations of claims 1, 5, 6, 7, 9, 14, 15, and 16.

Applicant, at page 1, lines 15-25, teaches:
Tissue samples may be obtained by using a tissue sampling tag or a tissue sampling unit, such as a biopsy needle. Tissue sampling tags are commonly known and are also commercially available, for example from the present applicant, Allflex Europe S.A..  (Emphasis added)

In order to further analyze the sample, it is necessary to further process it. This is typically done in a laboratory to which the sample is transported after having been obtained from an animal. WO 99/12475 discloses a sample capsule of an ear tag which contains unspecified reagents for further processing of the sample. EP 1 088 212 discloses an ear tag which comprises a sample receiving container in which material for inactivating a protein part of a tissue sample is contained.  (Emphasis added)

In view of the detailed teachings of the prior art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method and system of Decaluwe et al., whereby the liquid agent comprised those reagents disclosed by Bair et al.  Said ordinary artisan would have been motivated to do so for as noted above, Bair et al., teaches that such a buffer can be used in the treatment of solid animal tissue.  It would have also been obvious to said ordinary artisan to have employed commercially-available devices, for to do so one would not have to endure the costs associated with having to design and produce such a device.  
In view of the well-developed state of the art and explicit guidance provided, and in the absence of convincing evidence to the contrary, claims 1, 2, 4-7, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269228 A1 (Decaluwe et al.) in view of US 2005/0032105 A1 (Bair et al.), and applicant’s admissions.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269228 A1 (Decaluwe et al.) in view of US 2005/0032105 A1 (Bair et al.), and applicant’s admissions as applied to claims 1, 2, 4-7, 9-11, and 13-16 above, and further in view of US 2003/0124512 A1 (Stuyver).
See above for the basis of the rejection as it pertains to the disclosures of Decaluwe et al., Bair et al., and admissions of applicant.
Neither Decaluwe et al., Bair et al., nor admissions of applicant have been found to teach that the detection of BVDV was known in the art.
Stuyver, paragraph [0339], teach isolation of BVDV RNA, and performing RT-PCR on said RNA with the resultant DNA being detected.  As stated therein:
[0339] As one illustration of this method, in the case of BVDV in MDBK cells, in a first step, viral RNA is isolated from 140 µL of the cell culture supernatant by means of a commercially available column (Viral RNA extraction kit, QiaGen, CA). The viral RNA is then eluted from the column to yield a total volume of 60 µL, and subsequently amplified with a quantitative RT -PCR protocol using a suitable primer for the BVDV NADL strain. A quenched fluorescent probe molecule is hybridized to the BVDV DNA, which then undergoes exonucleolytic degradation resulting in a detectable fluorescent signal. Therefore, the RT -PCR amplified DNA was detected in real time by monitoring the presence of fluorescence signals.  (Emphasis added)

As seen above, viral RNA was isolated and then converted into DNA for analysis.  Given such, it would have been obvious to one of ordinary skill in the art to have modified the method and buffer of Decaluwe et al., Bair et al., and admissions of applicant whereby the method of obtaining ear tissue isolated from a bovine (Decaluwe et al.), and treated with the buffer of Bair et al., was modified so as to enable the detection of BVDV (Stuyver).
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269228 A1 (Decaluwe et al.) in view of US 2005/0032105 A1 (Bair et al.), and applicant’s admissions as applied to claims 1, 2, 4-7, 9-11, and 13-16 above, and further in view of US 2003/0124512 A1 (Stuyver).

Response to argument
Applicant, in the response of 04 January 2021, notes how the claims had been amended so to recite a limitation that was not found in the prior art relied upon in the earlier 103 rejections.  As evidenced above, the aspect of using a tissue sampling device that comprises a detachable container that comprises the buffer that comprises salt/NaCl/sodium chloride at a 

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634